DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,330,203 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are obvious variants and encompassed by claims 1-13 of U.S. Patent No. US 11,330,203 B2 as shown in table below.

Instant Application
U.S. Patent No. US 11,330,203 B2
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit; 





a holding unit; 



a plurality of floating diffusions shared among the plurality of pixels; and 








a plurality of boost lines that includes a first boost line and a second boost line, wherein 



the first boost line is different from the second boost line, and 


the second boost line is in contact with a gate of the amplification transistor.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
2. The imaging device according to claim 1, 


wherein the photoelectric conversion unit is configured to: 
receive light;
convert the received light into electric charge; and 
output the electric charge.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
3. The imaging device according to claim 2,








 wherein the holding unit is configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 

a holding unit configured to: 

receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
4. The imaging device according to claim 3, 














wherein each floating diffusion of the plurality of floating diffusions is configured to:
receive the electric charge from the holding unit; and
hold the electric charge received from the holding unit.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
5. The imaging device according to claim 1, 
























wherein each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
6. The imaging device according to claim 1, wherein the imaging device is configured to capture an image based on a global shutter system.
2. The imaging device according to claim 1, wherein the imaging device is configured to capture an image based on a global shutter system.
7. The imaging device according to claim 1, further comprising an interconnect line, wherein the first boost line is within a proximity of the interconnect line.
3. The imaging device according to claim 1, 
wherein the first boost line is within a proximity of the interconnect line.
8. The imaging device according to claim 1, further comprising 




















an interconnect line configured to connect the plurality of floating diffusions, 







wherein the interconnect line is parallel to the first boost line.
1. An imaging device, comprising: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor.
9. The imaging device according to claim 7, wherein the first boost line and the interconnect line are in the same layer of the imaging device.
4. The imaging device according to claim 3, wherein the first boost line and the interconnect line are in the same layer of the imaging device.
10. The imaging device according to claim 7, wherein the first boost line and the interconnect line are in different layers of the imaging device.
5. The imaging device according to claim 3, wherein the first boost line and the interconnect line are in different layers of the imaging device.
11. The imaging device according to claim 1, wherein the amplification transistor is configured to output a voltage signal corresponding to a potential of a floating diffusion of the plurality of floating diffusions.
6. The imaging device according to claim 1, wherein the amplification transistor is configured to output a voltage signal corresponding to a potential of a floating diffusion of the plurality of floating diffusions.
12. The imaging device according to claim 1, further comprising a switching unit configured to switch a capacitance of the plurality of floating diffusions.
7. The imaging device according to claim 1, further comprising a switching unit configured to switch a capacitance of the plurality of floating diffusions.
13. The imaging device according to claim 3, further comprising a readout gate configured to read out the electric charge from the holding unit, wherein the readout gate is in a vertical direction and in a horizontal direction relative to the photoelectric conversion unit.
8. The imaging device according to claim 1, further comprising a readout gate configured to read out the electric charge from the holding unit, wherein the readout gate is in a vertical direction and in a horizontal direction relative to the photoelectric conversion unit.
14. The imaging device according to claim 2, wherein each pixel of the plurality of pixels is configured to read out the electric charge from the photoelectric conversion unit based on a CCD system.
9. The imaging device according to claim 1, wherein each pixel of the plurality of pixels is configured to read out the electric charge from the photoelectric conversion unit based on a CCD system.
15. The imaging device according to claim 7, further comprising a control line orthogonal to the interconnect line, wherein the control line is configured to control application of a voltage to the first boost line.
10. The imaging device according to claim 3, further comprising a control line orthogonal to the interconnect line, wherein the control line is configured to control application of a voltage to the first boost line.
16. The imaging device according to claim 7, further comprising a control line in parallel to the interconnect line, wherein the control line is configured to control application of a voltage to the first boost line.
11. The imaging device according to claim 3, further comprising a control line in parallel to the interconnect line, wherein the control line is configured to control application of a voltage to the first boost line.
17. The imaging device according to claim 7, further comprising:
a conversion interconnect outside the first boost line; and 
a switching unit configured to: 
control a connection between the interconnect line and the conversion interconnect, and 
control capacitance of the plurality of floating diffusions.
13. The imaging device according to claim 1, further comprising: 
a conversion interconnect outside the first boost line; and 
a switching unit configured to: 
control a connection between the interconnect line and the conversion interconnect, and 
control capacitance of the plurality of floating diffusions.
18. An electronic device, comprising: 
an imaging device that includes: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit; 





a holding unit; 



a plurality of floating diffusions shared among the plurality of pixels; and 








a plurality of boost lines that includes a first boost line and a second boost line, wherein 




the first boost line is different from the second boost line, and 


the second boost line is in contact with a gate of the amplification transistor; and 
a processing unit configured to process a signal from the imaging device.
12. An electronic device, comprising: 
an imaging device that includes: 
a plurality of pixels, wherein each pixel of the plurality of pixels includes: 
an amplification transistor; 
a photoelectric conversion unit configured to: 
receive light; 
convert the received light into electric charge; and 
output the electric charge; 
a holding unit configured to: 
receive the electric charge output from the photoelectric conversion unit; and 
hold the received electric charge; 
a plurality of floating diffusions shared among the plurality of pixels, wherein each floating diffusion of the plurality of floating diffusions is configured to: 
receive the electric charge from the holding unit; and 
hold the electric charge received from the holding unit; 
an interconnect line configured to connect the plurality of floating diffusions; and 
a plurality of boost lines that includes a first boost line and a second boost line, wherein 
each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions, 
the first boost line is different from the second boost line, 
the first boost line is parallel to the interconnect line, and 
the second boost line is in contact with a gate of the amplification transistor; and 
a processing unit configured to process a signal from the imaging device.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2017/0019618 A1) in view of Mabuchi (US 2011/0242378 A1, cited by applicant).

As to claim 1, Koga discloses an imaging device (Fig.35: imaging device 301), comprising: 
a plurality of pixels (Fig.35: pixels 302), wherein each pixel of the plurality of pixels includes: 
an amplification transistor (Fig.32: amplifier transistor 114G and 114RB); 
a photoelectric conversion unit (Fig.32: photoelectric conversion units 111G, 111R and 111B); 
a plurality of floating diffusions (Fig.32: charge retention units 112RB and 112G; [0239]: charge retention unit 112RB is an FD unit. Also see Fig.33: n-type diffusion layer 231A correspond to charge retention unit 112RB; and n-type diffusion layer 221 corresponds to charge retention unit 112G) shared among the plurality of pixels (See Fig.29 and [0183]: the charge retention unit 112RB is commonly used by photoelectric conversion units 111R and 111B); and 
a plurality of boost lines that includes a first boost line (Fig.33; [0199]: metal line 235) and a second boost line (Fig.33; [0194]: metal connection conductor 227), wherein 
the first boost line is different from the second boost line (Fig.30: metal line 235 and metal connection conductor 227 are two different metal lines), and 
the second boost line is in contact with a gate of the amplification transistor (Fig.33; [0194]: the metal connection conductor 227 connects to the gate of the amplifier transistor 114G).
Koga fails to disclose a holding unit.
However, Mabuchi teaches a holding unit (Fig.3: memory section 172 and memory section 174).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita et al. with the teaching of Mabuchi to add a holding unit, so as to expand the dynamic range and improve the image quality of moving image imaging using a global shutter ([0011]).

As to claim 2, Koga in view of Mabuchi discloses the imaging device according to claim 1, wherein the photoelectric conversion unit is configured to: 
receive light (Koga: [0064]); 
convert the received light into electric charge (Koga: [0064]: photoelectric conversion unit generates and accumulates charge (signal charge) in accordance with the amount of received light); and 
output the electric charge (Koga: [0065]: charge retention unit 12 retains charge read out from the photoelectric conversion unit 11).

As to claim 3, Koga in view of Mabuchi discloses the imaging device according to claim 2, wherein the holding unit is configured to: 
receive the electric charge output from the photoelectric conversion unit (Mabuchi: [0091]: the signal electric charge S1 accumulated in the photodiode 141 is transferred to the memory section 172 of the first CCD 142); and 
hold the received electric charge (Mabuchi: [0093]: the signal electric charge S1 is accumulated in memory section 172).

As to claim 4, Koga in view of Mabuchi discloses the imaging device according to claim 3, wherein each floating diffusion of the plurality of floating diffusions is configured to:
receive the electric charge from the holding unit (Mabuchi: [0093] and [0103]: the signal electric charge S1 accumulated in memory section 172 is transferred to the memory section 174, and then transferred to the floating diffusion region 145); and
hold the electric charge received from the holding unit (Mabuchi: [0104]: the floating diffusion region 145 accumulates the signal electric charge S1).

As to claim 5, Koga in view of Mabuchi discloses the imaging device according to claim 1, wherein each boost line of the plurality of boost lines is configured to boost the plurality of floating diffusions (Koga: Fig.16; [0142]: boosting of the charge retention unit 12 is controlled by the voltage control transistor 61. Para [0170] discloses that the charge retention unit 112 and voltage control transistor 161 are equivalent; that is, the charge retention unit 112G is boosted by voltage control transistor 161G, and charge retention unit 112RB is boosted by voltage control transistor 161RB. Therefore, the metal line 235 connecting between the voltage control transistor 161RB and the charge retention unit 112RB, and the metal connection conductor 227 connecting between the voltage control transistor 161G and the charge retention unit 112G can be considered as boost line, see Figs. 32 and 33).

As to claim 6, Koga in view of Mabuchi discloses the imaging device according to claim 1, but fails to disclose wherein the imaging device is configured to capture an image based on a global shutter system.
However, Mabuchi further teaches the imaging device is configured to capture an image based on a global shutter system ([0099]: “the exposure of all of the pixels of the solid-state imaging device 100 is started simultaneously and global exposure where the exposure is completed simultaneously is performed twice in a continuous manner”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Koga and Mabuchi with the teaching of Mabuchi to configured the imaging device to capture an image based on a global shutter system, so as to improve the image quality of an image and expand the dynamic range of the image ([0011]).

As to claim 7, Koga in view of Mabuchi discloses the imaging device according to claim 1, further comprising an interconnect line (Mabuchi: Fig.33: the metal line 236 corresponds to the claimed interconnect line), wherein the first boost line is within a proximity of the interconnect line (as shown in Fig.33, the metal line 235 is adjacent to the metal line 236).

As to claim 9, Koga in view of Mabuchi discloses the imaging device according to claim 7, wherein the first boost line and the interconnect line are in the same layer of the imaging device (Mabuchi: See Fig.33, the metal line 235 and 236 are both in the insulating film 237).

As to claim 11, Koga in view of Mabuchi discloses the imaging device according to claim 1, wherein the amplification transistor is configured to output a voltage signal corresponding to a potential of a floating diffusion of the plurality of floating diffusions ([0067]: “The amplifier transistor 14 outputs a pixel signal in accordance with the potential of the charge retention unit 12”).

As to claim 12, Koga in view of Mabuchi discloses the imaging device according to claim 1, further comprising a switching unit configured to switch a capacitance of the plurality of floating diffusions ([0135-0136]: the voltage control transistor corresponds to the claimed switching unit. While the voltage control transistor is switched on, signal charge is accumulated in this situation. The potential under the gate of the amplifier transistor is capacitively coupled to the charge retention unit, therefore, the voltage of the charge retention units also rises. The amount of increase in voltage of the charge retention unit depends on the variation in the voltage under the gate and source of the amplifier transistor. Since the voltage under the gate and source of the amplifier transistor is fixed at a constant value by the voltage control transistor 61, the variation in voltage of charge retention unit is reduced. When the variation in voltage of the charge retention unit is reduced, signal charge is accumulated, in other words, the capacitance of the charge retention unit changed.).

As to claim 14, Koga in view of Mabuchi discloses the imaging device according to claim 2, wherein each pixel of the plurality of pixels is configured to read out the electric charge from the photoelectric conversion unit based on a CCD system (Mabuchi: Fig.3: the signal electric charge is read out from the photodiode to the first CCD 142, and then transferred to the second CCD 143).

As to claim 18, Koga discloses an electronic device (Fig.36: imaging apparatus 400), comprising: 
an imaging device (Fig.36: solid-state imaging device 402; also see Fig.35: imaging device 301) that includes: 
a plurality of pixels (Fig.35: pixels 302), wherein each pixel of the plurality of pixels includes: 
an amplification transistor (Fig.32: amplifier transistor 114G and 114RB); 
a photoelectric conversion unit (Fig.32: photoelectric conversion units 111G, 111R and 111B); 
a plurality of floating diffusions (Fig.32: charge retention units 112RB and 112G; [0239]: charge retention unit 112RB is an FD unit. Also see Fig.33: n-type diffusion layer 231A correspond to charge retention unit 112RB; and n-type diffusion layer 221 corresponds to charge retention unit 112G) shared among the plurality of pixels (See Fig.29 and [0183]: the charge retention unit 112RB is commonly used by photoelectric conversion units 111R and 111B); and 
a plurality of boost lines that includes a first boost line (Fig.33; [0199]: metal line 235) and a second boost line (Fig.33; [0194]: metal connection conductor 227), wherein 
the first boost line is different from the second boost line (Fig.30: metal line 235 and metal connection conductor 227 are two different metal lines), and 
the second boost line is in contact with a gate of the amplification transistor (Fig.33; [0194]: the metal connection conductor 227 connects to the gate of the amplifier transistor 114G); and 
a processing unit (Fig.36: DSP circuit 403) configured to process a signal from the imaging device ([0266]: a digital signal processor (DSP) circuit 403 is a camera signal processor circuit).
Koga fails to disclose a holding unit.
However, Mabuchi teaches a holding unit (Fig.3: memory section 172 and memory section 174).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita et al. with the teaching of Mabuchi to add a holding unit, so as to expand the dynamic range and improve the image quality of moving image imaging using a global shutter ([0011]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2017/0019618 A1) in view of Mabuchi (US 2011/0242378 A1, cited by applicant) as applied to claim 7 above, and further in view of Yamashita et al. (US 2015/0077611 A1, cited by applicant).

As to claim 10, Koga in view of Mabuchi discloses the imaging device according to claim 7, but fails to disclose wherein the first boost line and the interconnect line are in different layers of the imaging device.
However, Yamashita et al. teaches the boost line and the interconnect line are in different layers of the imaging device (Fig.9; [0181]: capacitance interconnect 40 is provided at third interconnect level M3, and the signal detection line FDL is provided in first interconnect level M1. The capacitance interconnect 40 corresponds to the claimed boost line, and the signal detection line FDL corresponds to the claimed interconnect line).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koga and Mabuchi with the teaching of Yamashita et al. such that the boost line and the interconnect line are in different layers of the imaging device, so as to reduce the number of interconnects at an interconnect level and enhance the degree of freedom of the interconnect designing layout ([0186]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2017/0019618 A1) in view of Mabuchi (US 2011/0242378 A1, cited by applicant) as applied to claim 3 above, and further in view of Zheng et al. (US 2019/0355778 A1, cited by applicant).

As to claim 13, Koga in view of Mabuchi discloses the imaging device according to claim 3, further comprising a readout gate (Mabuchi: Fig.3: transfer gate 44) configured to read out the electric charge from the holding unit (Mabuchi: [0077]: “the floating diffusion region 145 holds the electric charge transferred from the memory section 174 by the transfer gate 44 to be read out as a signal”).
The above combination fails to disclose wherein the readout gate is in a vertical direction and in a horizontal direction relative to the photoelectric conversion unit.
However, Zheng et al. teaches the readout gate is formed in a vertical direction and in a horizontal direction relative to the photoelectric conversion unit (Fig.1; [0016]: “As illustrated, vertical transfer transistor 109 extends into the frontside of semiconductor material 101, and the gate terminal of vertical transfer transistor 115 is substantially “T”-shaped”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koga and Mabuchi with the teaching of Zheng et al. to have the readout gate formed in a vertical direction and in a horizontal direction relative to the photoelectric conversion unit, so as to reduce blooming, reduce electrical crosstalk, improved global reset, and reduce pulse time, thereby improving the image sensor performance ([0012]).

Allowable Subject Matter
Claims 8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2016/0165165 A1) discloses a reset level in a pixel cell is boosted by switching ON a reset transistor of the pixel cell to charge the floating diffusion to a first reset level during a reset operation.
Goto et al. (US 2014/0022427 A1) discloses boosting the potential of the floating diffusion via the gate capacities of the amplification transistor.
Kim et al. (US 2006/0261431 A1) discloses a unit pixel of a CMOS image sensor including a photoelectric conversion element, a transfer transistor, a boosting capacitor and a signal transfer circuit. The signal transfer circuit may include a source follower transistor of which a gate is connected to the floating diffusion node and of which a drain is connected to a power source.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696